          Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
ABRAHAM FREUD,                                                                 Index No.: 21-cv-02281
                                                                                          (MKY)(BR)

                                                     Plaintiff,                 AMENDED COMPLAINT
                        -against-
                                                                                 Jury Trial Demanded

THE NEW YORK CITY DEPARTMENT OF EDUCATION,
DOROTHY COLLINS, individually and in her official
capacity, RUDY E. GIULIANI, individually and in his official
capacity, and MARJORIE DALRYMPLE individually and in
her official capacity,

                                                       Defendants.
---------------------------------------------------------------------------X

        Plaintiff, ABRAHAM FREUD, by and through his attorneys, RAISER AND KENNIFF,

P.C., respectfully alleges, upon knowledge as to himself and his own actions, and upon

information and belief as to all other matters, as follows:

                                     PRELIMINARY STATEMENT

1.      Plaintiff, Abraham Freud (hereinafter “Plaintiff”), is a 42-year-old Orthodox Jewish male

        and a resident and domiciliary of Cedarhurst, New York. Plaintiff, a Special Education

        teacher, alleges discrimination and retaliation by Defendants based on Plaintiff’s religion,

        and Plaintiff’s religious practices.

2.      As more fully set forth below, Plaintiff is employed by Defendant, the New York City

        Department of Education (hereinafter “Defendant DOE”) as a Special Education Teacher

        at the District 75 Public School 369 at Public School 67 (hereinafter “P369@P67K”).

3.      Defendant, Dorothy Collins (hereinafter “Defendant Collins”) was Plaintiff’s supervisor

        and Assistant Principal at P369@P67K from on or around 2004 to June 30, 2019.
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 2 of 28




4.    Defendant, Rudy E. Giuliani (hereinafter “Defendant Giuliani”) was Plaintiff’s

      supervisor and Principal at P369@P67K from on or around 2001 to on or around

      February 2018.

5.    Defendant, Marjorie Dalrymple (hereinafter “Defendant Dalrymple”), was Plaintiff’s

      supervisor and Principal at P369@P67K from on or about February 2018 to the present.

                               JURISDICTION AND VENUE

6.    This Court has original jurisdiction over Plaintiff’s Federal claims pursuant to 28 U.S.C.

      §§ 1331 and 1343.

7.    The unlawful practices alleged herein were committed within the State of New York,

      County of Kings. Upon information and belief, Defendant’s principal place of business

      and place of service is New York County, thus proper venue is in the Southern District of

      New York. Accordingly, this action properly lies in the United States District Court for

      the Southern District of New York, pursuant to 28 U.S.C. § 1391.

8.    The jurisdictional prerequisites of this lawsuit have been satisfied. Plaintiff filed a Charge

      of Discrimination with the Equal Employment Opportunity Commission on or around

      January 2020 and was issued a Notice of Right to Sue dated December 17, 2020 and

      commenced this action within ninety days of its receipt.

9.    As these causes of action are ongoing, Plaintiff filed a Notice of Claim with the New

      York City Department of Education, the City of New York, New York City Comptroller

      and Corporation Counsel, New York City Law Department on June 9, 2021.

                                           PARTIES

10.   Plaintiff, ABRAHAM FREUD, at all times relevant herein was an “employee” of the

      New York City Department of Education as defined by all relevant statutes.




                                                2
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 3 of 28




11.   Upon information and belief, Defendant, THE NEW YORK CITY DEPARTMENT OF

      EDUCATION, was and still is a municipal corporation duly organized and existing under

      the laws of the State of New York, with its principal place of business located at 52

      Chamber Street, New York, NY 11209. At all relevant times herein, DOE was Plaintiff’s

      “employer” as defined by all relevant statutes. Upon information and belief, DOE

      operated, maintained and controlled the public schools in the five boroughs of New York

      City. Moreover, DOE controlled and set the terms and conditions of employment for all

      teachers, principals, superintendents, clerks, and other employees of all public schools in

      the five boroughs of New York City.

12.   Upon information and belief, Defendant, DOROTHY COLLINS, at all relevant times

      herein was the Assistant Principal of P369@P67K from 2004 to June 30, 2019 and

      Plaintiff’s supervisor as well as an agent of the Defendant DOE.

13.   Upon information and belief, Defendant, RUDY E. GIULIANI, at all relevant times

      herein was the Principal of P369@P67K from on or around 2001 to on or around

      February 2018 and Plaintiff’s supervisor as well as an agent of the Defendant DOE.

14.   Upon information and belief, Defendant, MARJORIE DALRYMPLE, at all relevant

      times herein was the Principal of P369@P67K from on or around February 2018 to

      present and Plaintiff’s supervisor as well as an agent of the Defendant DOE.

                                FACTUAL ALLEGATIONS

15.   Plaintiff commenced employment with Defendant DOE on or around September 2001.

16.   Since on or around 2004, Plaintiff has been employed at the Defendant DOE’s

      P369@P67K as a Special Education classroom teacher.




                                               3
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 4 of 28




17.   P369@P67K is a specialized District 75 school which deals with multiple disciplinary

      problems of special needs and autistic populations.

18.   As a Special Education teacher, Plaintiff teaches a special class with a 6:1:1 ratio, which

      includes fourth and fifth grade students and includes two (2), one-to-one

      paraprofessionals and one classroom paraprofessional.

19.   Upon information and belief, of all those employed at P369@P67K by Defendant DOE,

      Plaintiff is the only practicing Orthodox Jewish full time Special Education classroom

      teacher.

20.   Over the course of his tenure with Defendant DOE, Plaintiff has proven himself to be a

      capable, highly organized and dependable employee as exemplified by the many positive

      annual professional performance reviews and teacher observation reports he has received

      throughout his career.

21.   Despite Plaintiff’s exemplary job performance, Plaintiff has become a target of, and has

      been callously and purposely discriminated against by, Defendant DOE, Defendant

      Collins, Defendant Giuliani and Defendant Dalrymple on the basis of his religion.

22.   Moreover, Plaintiff has been repeatedly retaliated against by Defendants after his

      voluminous complaints of discrimination to Defendant Giuliani, Defendant Dalrymple,

      Defendant Collins, Plaintiff’s Union Representatives, and countless other agents of the

      Defendant DOE. Furthermore, Plaintiff has been repeatedly retaliated against for his

      complaints of the blatant discrimination to the United States Department of Education,

      Office of Civil Rights and the New York State Human Rights Commission.

                                   Harassment and Hostility




                                               4
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 5 of 28




23.   Since Plaintiff’s employment commenced with Defendant DOE in 2001, and as a

      practicing and devoted Orthodox Jew, Plaintiff requires off on the Jewish Holidays to

      rightfully practice his faith. Additionally, every Friday afternoon, in accordance with his

      faith, Plaintiff is required to leave early in order to observe the Jewish Holiday of the

      Sabbath.

24.   Throughout Plaintiff’s employment with Defendant, Plaintiff did not leave early on

      Fridays during instruction, only leaving slightly earlier during bussing.

25.   By way of history, many instances of the discrimination and retaliation Plaintiff suffered,

      and still suffers to this day, would occur either subsequently after or before Plaintiff was

      absent due to his religious observances.

26.   On or around 2015, Defendant Collins, who upon information and belief received tenure

      that same year, began to make antisemitic statements towards Plaintiff. Moreover,

      Defendant Collins began to ferment a campaign against Plaintiff, and enlist others to

      drive Plaintiff from his employment by way of discrimination.

27.   The aforementioned issues began when a student accidently damaged the only computer

      in Plaintiff’s classroom. Plaintiff continuously requested that Defendant Collins provide a

      new computer for Plaintiff’s classroom. After many failed requests to Defendant Collins,

      Plaintiff only received a computer in Plaintiff’s classroom when the union became

      involved.

28.   The replacement computer that was provided to Plaintiff was obsolete and did not run the

      programs necessary to educate Plaintiff’s students.

29.   During this time, Defendant Collins began to object to Plaintiff leaving school early on

      the Jewish Holidays and/or to observe the Sabbath. Defendant Collins then began to




                                                 5
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 6 of 28




      make antisemitic comments towards Plaintiff that Plaintiff should find another job and

      “Jews have it made”.

30.   On or around March 24, 2016, Plaintiff was absent as a result of the Holiday of Purim.

      Subsequently after the Holiday of Purim, Plaintiff received a biased and unfair evaluation

      on or around April 2016. Plaintiff complained to the Principal at the time, Defendant

      Giuliani regarding Defendant Collins’ cruel treatment of Plaintiff which was evident in

      her harsh administration and biased evaluation of Plaintiff. Nevertheless, notwithstanding

      Plaintiff’s complaints, Defendant Giuliani did not observe or agree to meet with Plaintiff

      to discuss his grievances and concerns about Defendant Collins.

31.   On or around June 13, 2016, Plaintiff was absent as a result of the Holiday of Shavuot.

      Following Plaintiff’s observance of the Holiday of Shavuot, Plaintiff was approached by

      the Union School Representative, Mr. Malaros (hereinafter “Malaros”). Malaros

      communicated to Plaintiff that the Principal (Defendant Giuliani) and the Assistant

      Principal (Defendant Collins) wanted Plaintiff out of the organization at all costs and they

      were willing to offer Plaintiff a “deal”.

32.   The “deal” included Plaintiff being rated as “highly effective” only if Plaintiff consented

      to leave the Public School 369 organization, which is comprised of twelve (12) schools at

      different locations. If Plaintiff did not consent to leave the Public School 369

      organization, Plaintiff would be rated “unsatisfactory/ineffective”.

33.   Defendant Giuliani’s and Defendant Collins’ “deal” placed Plaintiff in an unimaginable

      position, leaving the Public School 369 organization would have a profound effect on

      Plaintiff and his family. This would have caused Plaintiff to lose his Special Chapter 683

      six-week summer school program, this program makes up 17.5% of Plaintiff’s annual




                                                  6
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 7 of 28




      salary. If Plaintiff did not agree, he would be rated “unsatisfactory/ineffective” which

      would have substantial negative effects to Plaintiff’s profession as a Special Education

      Teacher and if Plaintiff remained at P369@P67K, Plaintiff would undoubtedly endure an

      increased hostile work environment and retaliation from the Defendants and their agents.

34.   Defendant Collins and Defendant Giuliani did not afford Plaintiff the accommodation of

      being transferred to one of the other eleven (11) locations of the Public School 369

      organization. Upon information and belief, several other Special Education teachers, with

      union involvement, were afforded the ability to transfer to another location of the Public

      School 369 organization.

35.   On or around January 11, 2018 Plaintiff received a letter from Secretary, Ms. Valerie that

      Plaintiff was scheduled for a hearing based on several instances of insubordination. Upon

      information and belief this hearing was in connection with Plaintiff’s constant emails and

      letters to Defendant Giuliani and Defendant Collins regarding Plaintiff’s requests for a

      classroom key.

36.   Defendants were in full possession of Plaintiff’s classroom key as Plaintiff was required

      to immediately return the key. Plaintiff’s students were often locked out of the room for

      periods of over thirty (30) minutes during the winter with their coats and book bags on

      the floor and when Plaintiff was supposed to be conducting classroom instruction.

37.   The hearing scheduled for January 11, 2018, was adjourned several times and finally

      scheduled for January 22, 2018. Each time Plaintiff requested the specifics of the charges

      in writing, Defendants responded with only another adjournment date. Despite all of the

      adjournments as a result of Defendant Giuliani, Plaintiff requested an adjournment of the

      scheduled hearing as a result of Professional Development Workshops being scheduled




                                               7
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 8 of 28




      during the same time. Plaintiff’s request for an adjournment was denied. Plaintiff was

      forced to cancel three (3) Professional Development Workshops as a result of the hearing.

38.   In order to fulfill Plaintiff’s license requirements, Plaintiff is required to take a certain

      number of Professional Development Workshops totaling one hundred and fifty (150)

      hours every five (5) years.

39.   During the hearing, District representative Ms. Frias was present and witnessed

      Defendant Giuliani state on the record that, “when I get all of your (Plaintiff) letters I

      throw them right in the garbage” and “you (Plaintiff) must really not like being at your

      site”.

40.   Following the hearing, Plaintiff received a disciplinary letter as a result of the hearing for

      insubordination. Plaintiff was forced to sign said disciplinary letter before two (2) school

      secretaries causing Plaintiff further humiliation. Plaintiff maintains that he signed the

      aforementioned letter under intimidation and duress.

41.   Plaintiff sent a notarized rebuttal regarding the above-mentioned hearing. Following the

      sent rebuttal, Defendant Collins confiscated Plaintiff’s students’ group worktable. This

      made it impossible to deliver whole group math instruction. Plaintiff had to place

      materials and manipulatives on the floor and was limited to instructing two (2) students at

      a time.

42.   On or around February 26, 2018, Plaintiff’s student M.B. fell asleep in class and was

      deliberately woken up by Plaintiff’s paraprofessional Sergey (hereinafter “Sergey”). M.B.

      woke up enraged and had to be restrained by Sergey, while attempting to restrain M.B.,

      Sergey accidentally dislocated M.B.’s shoulder.




                                                  8
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 9 of 28




43.   The Special Education teacher who taught M.B. the year prior was allowed to let M.B.

      sleep during class as he was medicated twice daily, however, when M.B. was in

      Plaintiff’s class (the following year), Defendant Collins directed that M.B. was not

      allowed under any circumstances to sleep in class, although there were many times while

      M.B. was in Plaintiff’s class that M.B. was woken up and he had to be physically

      restrained. After the aforementioned incident, Sergey was suspended. Despite Plaintiff

      contacting and leaving messages for the Department of Education’s New York City

      Special Investigator several times in order to provide information in defense of Sergey,

      Plaintiff was never informed by the Administration that Sergey was suspended.

44.   On or around March 9, 2018, Defendant Collins at a staff lunch meeting changed her

      position on students’ sleeping in class and stated that no child is to be woken up from

      sleeping in class and should not be restrained because of it.

45.   Following the incident, Plaintiff had a substitute paraprofessional for on or around two

      (2) months wherein Plaintiff was left with one (1) paraprofessional, Mark Samuels

      (hereinafter “Samuels”). Samuels came from Special Education program. Plaintiff asked

      Defendant Collins if he would receive another paraprofessional as his student M.B.

      required a 1:1, Defendant Collins’ response was, “no, this is a 6:1:1 class and he (M.B.)

      does not get a para”. This prevented Plaintiff and Samuels from conducting rotations in

      class as Samuels could not assist with classwork as he was supposed to work with M.B.

      one on one.

46.   To make matters worse, Defendant Collins instructed Samuels not to assist with M.B.

      whenever he was in crisis. Often times, Samuels refused to do his daily job and take M.B.

      to lunch or to the nurse for his medication and would often times spend his day in




                                                9
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 10 of 28




      Defendant Collins’ office. Plaintiff frequently had to deal with M.B. on his own while

      trying to maintain his class.

47.   Moreover, during this time Defendant Collins promoted Ray Paul (hereinafter “Paul’) to

      Dean. Paul was also given the position of Custodian’s helper after regular school hours.

      Paul was not licensed or qualified for the position of Dean. As the Dean, Paul’s role was

      to handle behavioral problems of students. The Deans prior to Paul had designated quiet

      behavioral classrooms they would bring the students to, however, Paul would walk

      around and enter the teachers’ classrooms.

48.   On or around February 28, 2018, the day before Plaintiff was to be absent for the Holiday

      of Purim, Plaintiff’s classroom was ransacked.

49.   On or around March 2, 2018 when Plaintiff returned from his absence, Plaintiff’s

      classroom furniture was rearranged and thrown about his room. There were broken

      markers, candy wrappers left thrown around with the toys, the sand in the box was

      dumped over the toys, and Plaintiff’s computer was damaged. Paul had full access to

      Plaintiff’s classroom after school hours as the Custodian’s helper. Plaintiff would often

      come into work in the morning to find student files opened or misplaced, missing or

      broken supplies which included the students’ manipulatives that were used to help

      Plaintiff’s students’ learning abilities.

50.   On or around March 2, 2018, Plaintiff was berated in front of his students and

      paraprofessionals by Coordinator Ms. Tobito regarding cleaning Plaintiff’s wall for the

      smart board installation, Plaintiff communicated that he was absent the day before as a

      result of the Holiday of Purim, nonetheless, Ms. Tobito responded with, “I don’t care,

      you should have had this done”.




                                                  10
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 11 of 28




51.   At the end of the school year, on or around June 2018, Plaintiff was relocated to another

      site for summer school 2018, for the second year in a row. Plaintiff was the only senior

      Special Education teacher to be moved to another site for summer school. Newly hired

      teachers and/or teachers with less seniority were afforded the ability to remain at their

      year-round school. This was extremely embarrassing for Plaintiff as a senior Special

      Education teacher.

52.   Plaintiff had to travel to the new school by bike, while leaving his car at his year-round

      school. The Administration was aware of the difficulty of parking surrounding other

      school locations.

53.   On or around August 9, 2018, Plaintiff was threatened with physical and bodily harm for

      parking in the school lot by the Head Custodian. Plaintiff was prevented from parking in

      the school lot that he had parked in for over twelve (12) years. Plaintiff, out of fear for his

      safety filed a police report as a result of the confrontation.

54.   On or around August 10, 2018 Defendant Darlymple emailed Plaintiff and stated that

      Plaintiff needed her permission to park his car for the summer and the following year, if

      Plaintiff was to be placed at another location again.

55.   During the 2018-2019 and 2019-2020 school years the hostility, harassment and

      retaliation from Defendant Collins continued and now the new Principal, Defendant

      Dalrymple was involved.

56.   During the beginning of the 2018-2019 school year, Plaintiff was denied a password for

      the Unique Curriculum, in comparison to the fully equipped technology and passwords

      that were assigned to all other teachers except for Plaintiff.




                                                 11
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 12 of 28




57.   Moreover, at the beginning of the 2018-2019 school year, Plaintiff was provided a

      schedule/program card which did not include any extracurricular activities for his

      students, contrast to most of the other teachers’ schedules. Plaintiff’s students were

      excluded from extracurricular activities such as gym, music, technology, and art class. It

      was extremely important that Plaintiff’s high needs students received a form of physical

      activity. Defendant Collins was aware that Plaintiff’s students were excluded from the

      above-mentioned activities and did not attempt to make any alternative accommodations.

      This continued until the end of the school year in June 2019.

58.   That same school year, Plaintiff was assigned an exceptionally challenging class with

      students who were not on his original roster. Plaintiff was not made aware of these

      particular students until they arrived in his room and were left there unattended.

59.   Moreover, Plaintiff was reassigned Samuels, for a second year in a row. Samuels had a

      history of sleeping in class or using his phone. Often times, Samuels would state he was

      going to use the restroom when, upon information and belief, he was in Defendant

      Collins’ office reporting everything that was going on in Plaintiff’s class.

60.   On or around September 14, 2018, following the Holiday of Rosh Hashanah, a brand-new

      student was dropped off at Plaintiff’s classroom without any prior notification. Said

      student was in the middle of a crises when he was dropped off.

61.   Similarly, after Plaintiff’s absence for the Holiday of Sukkott, another student was added

      to Plaintiff’s class without any prior notification.

62.   Defendant Collins continued to assigned paraprofessionals to Plaintiff and directing them

      not to support Plaintiff. Plaintiff’s paraprofessional Mr. Ibrahim refused to assist with a

      student that he was assigned to and communicated to Plaintiff that he was specifically




                                                12
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 13 of 28




      told not to help Plaintiff, despite Mr. Ibrahim having more success with that particular

      student.

63.   From on or about September 2018 to December 2018, Plaintiff was kept isolated and

      deliberately not scheduled for grade level meetings, as they were always scheduled when

      Plaintiff had a teaching conflict. Only after Plaintiff’s numerous complaints was Plaintiff

      able to attend meetings wherein, he continually complained that he was being treated

      differently from the other teachers, particularly where curriculum was concerned.

64.   From on or about September 2018 to June 2019, Plaintiff was set up with a lunch teacher

      that was chronically late when picking up his class which in turn caused Plaintiff to have

      less of a lunchtime period for himself.

65.   From on or about September 2018 to May 2019, Plaintiff’s students were denied

      possession of iPads, despite the other teachers having iPads for their students and even

      though one of Plaintiff’s students short term goal objective requires the student to make

      use of an iPad to perform writing tasks.

66.   On or around November 9, 2018, Plaintiff was abruptly told to leave a scheduled

      Triennial IEP (Individual Education Program) meeting for his student J.D.R. by

      Coordinator Quirke, in front of the individuals attending the meeting, within twenty (20)

      minutes of the meeting starting, and to go back to Plaintiff’s class. Plaintiff was assured

      coverage of his class by a member of the school-based support team located on the first

      floor so that Plaintiff may attend the meeting.

67.   Plaintiff’s position was undermined in not having any input in the development of an IEP

      goal and prevented from conducting his role as the teacher on record as it pertains to the




                                                 13
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 14 of 28




      legal requirement of goals being written. Without Plaintiff’s knowledge and input,

      Coordinator Quirke established a newly created goal.

68.   Upon information and belief, no other Special Education teacher had ever been treated in

      such a way that they were not allowed to attend their own student’s IEP meeting.

69.   From December 4, 2018, to on or around April 2019 Plaintiff sent notarized letters to

      Defendant Collins and Defendant Dalrymple mentioning instances of their antisemitic

      actions toward Plaintiff and included the issues relating to Plaintiff’s religious

      observance, observations/rating, summer school displacement, and parking. Plaintiff

      never received a written response to those letters from Defendant Collins and Defendant

      Dalrymple. The letters that were sent were always accompanied by a written response

      and email from the New York City Department of Education Office of Equal Opportunity

      and Diversity Management stating that an anonymous person sent a complaint of

      discrimination on Plaintiff’s behalf.

70.   On or around December 10, 2018, Plaintiff and the staff noticed a radiator leak that

      intensified throughout the day. Plaintiff reported the leak to the Custodian at least three

      (3) times that same day. On or around December 17, 2018 Plaintiff located where the

      leak in the radiator was coming from, at which time Plaintiff’s paraprofessional Carmen

      Ortega reported the leak to Defendant Collins. Defendant Collins communicated to

      Carmen Ortega that she would take care of it.

71.   The aforementioned leak turned flood lasted for on or around a month wherein large parts

      of Plaintiff’s classroom was submerged in puddles and the problem continued to worsen.

      This caused unsanitary and unsafe conditions in Plaintiff’s classroom as Plaintiff’s

      students were forced to work in and around the flood during school hours.




                                                14
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 15 of 28




72.   On or around January 16, 2019, Harry, the Fire Chief of the school communicated to

      Plaintiff stating, “I now have permission to fix the radiator”, he continued to

      communicate to Plaintiff, “today my boss okayed me to fix your radiator”. Defendant

      Dalrymple and Defendant Collins never visited Plaintiff’s room or addressed Plaintiff

      concerning the flood, notwithstanding Plaintiff’s numerous complaints and letters to them

      with photo proof of the condition of Plaintiff’s classroom as a result of the flood.

73.   On or around February 14, 2019, Defendant Collins communicated to Plaintiff that, “I

      will not be intimidated by your letters and I don’t give a sh..t”.

74.   On or around March 18, 2019, Defendant Collins stated to Plaintiff, “So Mr. Freud is this

      the last week you’re leaving early, because now they are changing the clocks”, Plaintiff

      responded, “yes, does that bother you”, and Defendant Collins walked away incoherently

      mumbling.

75.   On or around March 22, 2019, following Plaintiff’s absence for the Holiday of Purim,

      Defendant Collins entered the resource room where Plaintiff was teaching his students

      and started criticizing Plaintiff in front of all of Plaintiff’s students and staff. Defendant

      Collins stated, “what are you doing”, the students were doing work on the Star fall

      program on the Smart Board. Defendant Collins then stated, “you need to be doing math

      now!” Plaintiff communicated that “math starts in five (5) minutes I’m just finishing up

      with ELA here”, Defendant Collins then responded, “no excuses just because you’re in

      this room here”. Plaintiff then communicated to Defendant Collins that “again you are

      showing how biased you are which is all due to my religion,” Defendant Collins smirked,

      slammed the door and left.




                                                 15
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 16 of 28




76.   Again, on March 25, 2019 Defendant Collins entered Plaintiff’s temporary classroom in

      rage stating, “what are you kids doing here”, Defendant Collins then turned to Plaintiff

      and stated, “you need to see me later with an explanation”.

77.   On or around March 2019, Plaintiff’s paraprofessional Carmen Ortega noticed that

      Plaintiff’s student report card grades were tampered with.

78.   On or around April 3, 2019, Plaintiff emailed Defendant Dalrymple emphasizing his

      complaint that his students’ report card grades the prior marking period were tampered

      with, Plaintiff’s student grades were lowered, and that although Defendant Dalrymple

      had been at the school for a week and a half, she had never addressed the issue with

      Plaintiff. On or around a month after Plaintiff’s initial complaint, Defendant Dalrymple

      requested Plaintiff send a written statement. No prior investigation was conducted.

79.   On or around April 29, 2019, Plaintiff’s former paraprofessional’s (Sergey) trial was

      scheduled concerning the incident of excessive force on a student M.B. which occurred

      during Plaintiff’s class, and which is more fully set forth above in Paragraphs 42-44.

      Prior to the trial, Plaintiff participated as a witness in support of his former

      paraprofessional. Plaintiff produced thirteen (13) pages of notes and a complete copy of

      his daily log which discredited Defendants and the administrations’ credibility in the

      aforementioned case against Sergey. All three (3) counts of misdemeanors against

      Plaintiff’s former paraprofessional were dismissed.

80.   Following Plaintiff’s assistance in the aforementioned case against his former

      paraprofessional, Plaintiff has been subject to additional and more severe retaliation by

      the Defendants.




                                                 16
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 17 of 28




81.   On or around April 30, 2019, the school secretary Ms. Valerie entered Plaintiff’s

      classroom and requested the students’ permission trip slips. Plaintiff was not told that

      there was an upcoming trip as he is mostly excluded from pertinent information that

      Plaintiff’s students are then penalized for.

82.   On or around May 20, 2019, Plaintiff was notified by the technology teacher that

      Plaintiff’s class would be receiving iPads, at the time it was already almost the end of the

      year with four (4) weeks left of school.

83.   On or around May 22, 2019 Defendant Collins called Plaintiff on the classroom phone

      stating in a hostile tone that “anything you need, you have to go directly to me”. Plaintiff

      responded and asked, “do you treat everyone like this”, Defendant Collins responded

      with, “just people like you” and hung up the phone.

84.   On or around June 7, 2019 Plaintiff emailed the newly appointed Coordinator Cynthia

      Torres (hereinafter “Torres”) regarding the iPads, supplies, technology, and furniture

      Plaintiff was missing in his classroom. Plaintiff and his students were unable to use any

      of the iPads as the iPads did not have the properly installed applications. Additionally,

      Plaintiff contacted Rachel Horowitz (hereinafter “Horowitz”), the technology instructor

      via text that the iPads were not operable. Plaintiff did not receive a response. Upon

      information and belief, all of the other classrooms were fully equipped with iPads with

      preloaded applications, charging stations, and safety/security storage boxes. On or

      around June 17, 2019, Horowitz finally went to Plaintiff’s classroom and downloaded the

      necessary applications for the iPads.

85.   Following Plaintiff’s absence on June 10, 2019 for the Holiday of Shavuot, Defendant

      Collins entered into Plaintiff’s classroom during his lunch period and asked, “do all you




                                                 17
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 18 of 28




      Jews leave early from your job on Fridays”, Plaintiff responded “yes”, and Defendant

      Collins turned towards the door and mumbled “you Jews have it made”. Subsequent to

      Plaintiff’s absence, Plaintiff was assigned a very difficult class for summer school

      wherein it was required he have four (4) paraprofessionals and only received two (2).

      Defendant Collins and Defendant Dalrymple were responsible for the assignment of

      students and the staff.

86.   Again, Plaintiff was relocated to another site for summer school 2019, for the third year

      in a row. Plaintiff was the only senior Special Education teacher to be moved to another

      site for summer school. Newly hired teachers and/or teachers with less seniority were

      afforded the ability to remain at their year-round school. This was extremely

      embarrassing for Plaintiff as a senior Special Education teacher.

87.   A complaint was submitted by Plaintiff to the United States Department of Education,

      Office of Civil Rights, (Case No. 02-19-1194), alleging that the staff at the New York

      City Department of Education (hereinafter “NYCDOE”) District 75 Public School 369 at

      Public School 67 discriminated against students in Plaintiff’s special education class, on

      the basis of their disabilities, by failing to provide students with the following related aids

      and services during school year 2018-2019: mandated occupational therapy (OT)

      sessions, substitute one-to-one paraprofessionals, the use of iPads, failing to promptly

      address a radiator leak and resulting flood in Plaintiff’s classroom, excluding students

      from a School trip to a Christmas tree lighting ceremony, and failing to invite NYCDOE

      administrators to a publishing party held in Plaintiff’s classroom during school year

      2018-2019.




                                                18
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 19 of 28




88.   On or around August 15, 2019, Plaintiff submitted an additional complaint form to the

      United States Department of Education, Office of Civil Rights to add to the above-

      mentioned complaint (Case No. 02-19-1194).

89.   The new complaint reinforced Plaintiff’s complaints of, including but not limited to, the

      grade changing allegations by way of adding additional information. Upon information

      and belief, Ms. Yolanda DeJesus, a paraprofessional working at P369@P67K reported

      that Defendant Collins tampered with both student grades and test scores.

90.   Additionally, Plaintiff complained that Ms. Adams, a special education teacher at

      P369@P67K, was provided the same paraprofessional for several years including

      summer school. Plaintiff, however, has had his paraprofessionals changed every year.

      During the summer school year, Plaintiff had four (4) students requiring 1:1

      paraprofessional, although Plaintiff only had two (2) paraprofessionals to work with. Of

      the paraprofessionals Plaintiff had during the summer school year, Plaintiff was provided

      with new paraprofessionals during the regular school year.

91.   Furthermore, Defendant Collins would afford Ms. Adams the ability to leave school early

      without signing out. According to Union representative, Malaros, there were multiple

      staff members who had more sick personal days in their bank that far exceeded the days

      that those staff members had off.

92.   On or around August 21, 2019, a resolution agreement was drafted concerning Case No.

      02-19-1194 wherein Defendants Collins and Defendant Dalryample, among other staff

      members and administrators, were to receive training by Defendant DOE regarding

      “ensuring the implementation of the provisions of an IEP deemed appropriate by a group

      of knowledgeable persons; and the procedures for obtaining compensatory OT services




                                              19
      Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 20 of 28




      when providers are absent or unavailable, and for documenting the provision of related

      aids and services during the implementation of an IEP”.

93.   Despite the resolution agreement, Plaintiff continued to have complications with

      Defendants concerning his student’s IEPs.

94.   On or around September 1, 2019, Plaintiff was assigned a new class that was made up of

      very low functioning and high maintenance students.

95.   From on or about September 2019 to March 2020, Plaintiff was the only classroom

      teacher at P369@P67K to have four (4) out of six (6) students assigned to 1:1

      paraprofessional.

96.   Furthermore, from September 2019 to March 2020, two (2) of Plaintiff’s assigned

      paraprofessionals had a history of suspensions as a result of using excessive force.

97.   That same school year, from September 2019 to March 2020, Plaintiff was the only

      Special Education teacher on the fifth floor who had students in pull-ups and students

      who were being toilet trained, yet there was no bathroom on the fifth floor. Though

      Plaintiff’s class was on the fifth floor with no bathroom he had a student who required

      thirty (30) minute toileting schedule and another student requiring an hourly toilet

      schedule. As a result, Plaintiff had a student defecate in the classroom garbage pail and in

      the auditorium.

98.   On or around August 2020 Plaintiff requested a work from home accommodation which

      would allow Plaintiff to conduct remote learning instruction from his home. Shortly after,

      Plaintiff received a denial letter which did not specify the additional documentation

      Plaintiff would need to provide to receive the accommodation.




                                               20
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 21 of 28




99.    Plaintiff received the denial letter notwithstanding Plaintiff’s doctor stating that he suffers

       significant anxiety, claustrophobia, and depression and stating that it is in Plaintiff’s best

       interest to teach from home for the duration of the pandemic. Plaintiff’s doctor stated that

       Plaintiff would not fare well if he were to contract COVID-19 and would have difficulty

       providing direct care for special needs children with his heightened anxiety.

100.   Subsequent to the denial letter, Plaintiff resubmitted the same doctors note.

       Simultaneously, the school service provider emailed Plaintiff regarding a student and

       teaching in the classroom despite Plaintiff’s requests to work from home.

101.   Plaintiff emailed Vivian Smalls, an attorney for the Department of Education’s Office of

       Disabilities that the school was making plans for Plaintiff to come back notwithstanding

       his requests to work from home and without an official letter from the DOE. Vivian

       Smalls contacted Plaintiff to have a meeting with Defendant Dalrymple wherein Plaintiff

       responded via email “since when does a principal get involved in a medical decision”.

       Approximately a week after Plaintiff emailed Vivian Smalls, Plaintiff received a response

       from Vivian Smalls that Plaintiff can work from home until December 2020. To date

       Plaintiff continues to work from home.

102.   While Plaintiff was absent for the Holiday of Sukkot on or around October 2, 2020,

       Plaintiff received notification that he was going to receive a student from Defendant

       Collins’ school. Defendant Collins was transferred to another location of Public School

       369 organization on or around June 30, 2019.

103.   Plaintiff received said student from Defendant Collins’ school in his class. Defendant

       Dalrymple placed this student in Plaintiff’s class despite knowing the difficult

       relationship between Plaintiff and Defendant Collins. Plaintiff did not receive the




                                                 21
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 22 of 28




       student’s proper IEP. Plaintiff had the student in his class for on or about three (3) weeks

       before the student was removed from his class.

104.   While Plaintiff was observing the Sabbath on June 25, 2021, Plaintiff learned that he was

       assigned to a class in the school and is required to report back to the school on July 1,

       2021, despite Plaintiff’s accommodation request to work from home. Plaintiff was not

       notified properly of his new assignment and only learned of the assignment when he

       checked the roster.

105.   Upon information and belief, all of the employees of Defendant DOE, including but not

       limited to Plaintiff’s paraprofessional, were notified in a timely fashion whether or not

       they were approved for their accommodation to work from home.

106.   Subsequent to Plaintiff’s new assignment, Plaintiff contacted Vivian Smalls again to

       request the remote instruction accommodation. Instead of granting Plaintiff a work at

       home accommodation and despite knowing that Plaintiff was an unvaccinated individual

       and high risk of contracting Covid-19, Plaintiff was deliberately assigned to a remote

       class, however, inside the school building rather than from home. This was a retaliatory

       act against Plaintiff.

107.   Plaintiff was not afforded the opportunity to present any further documentation, including

       from Plaintiff’s physicians, prior to Defendant DOE’s decision to require Plaintiff return

       in person to work.

108.   As a result of the above-mentioned harassment, discrimination, hostile work environment

       and retaliation, Plaintiff has experienced unimaginable stress, depression, anxiety attacks,

       eating and sleeping disorders, waking up with the sweats, and severe headaches.




                                                22
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 23 of 28




109.   Plaintiff has suffered severe emotional distress as a result of the discrimination he has

       suffered.

110.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law, Plaintiff demands punitive damages as against Defendants.

111.   It is clear that Defendants have a pattern and practice of discrimination.

112.   Defendants’ on-going conduct is severe and pervasive.

113.   Plaintiff continues to be subjected to harassment for no other reason than on the basis of

       his religion.

114.   The above is just some of the examples of unlawful conduct to which Defendants subjected

       Plaintiff on an ongoing continuous basis.

                                     CLAIMS FOR RELIEF

                                 FIRST CAUSE OF ACTION
    (Violation of the Fourteenth Amendment Equal Protection Clause to the United States
Constitution, Vindictive and Selective Enforcement of 42 U.S.C § 1983 and Title VII of the Civil
                                       Rights Act of 1964)

115.   Plaintiff repeats and re-alleges each and every allegation contained herein.

116.   Defendants while acting under the color of law, unlawfully deprived the Plaintiff of his

       right to Equal Protection of the Laws, guaranteed by the Fourteenth Amendment of the

       United States Constitution, in that they engaged in selective enforcement of their own

       laws, rules, regulations, and ordinances against Plaintiff based upon the Plaintiff’s

       religion and Plaintiff’s constitutionally protected conduct. In so doing, Defendants

       intentionally and, with malicious or bad faith intent to injure Plaintiff, selectively treated

       Plaintiff differently from other similarly situated employees and acted with no rational

       basis for the difference in treatment. Defendants’ conduct was intentional, conducted

       with bad faith, wholly irrational and arbitrary and to the detriment of Plaintiff.



                                                 23
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 24 of 28




117.   As a direct result of Defendants violation of the Plaintiff’s Fourteenth Amendment rights

       of equal protection, Plaintiff has suffered irreparable harm for which there is no adequate

       remedy of law.

118.   Defendants’ violation of Plaintiff’s Fourteenth Amendment rights of equal protection

       under the law, as alleged herein above, Plaintiff has suffered and is entitled to recover

       compensatory and nominal damages, costs and attorneys’ fees.

119.   These acts by Defendant DOE are in violation of Title VII of the Civil Rights Act of

       1964, as amended, and the Equal Protection Cause of the United States Constitution.

120.   These acts by Defendant Collins, Defendant Giuliani, and Defendant Dalrymple are in

       violation of 42 U.S.C § 1983.

121.   These acts by the Defendants are in violation of the New York State Human Rights Law

       (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

                             SECOND CAUSE OF ACTION
          (Unlawful Discrimination on the Basis of Plaintiff’s Religion in violation of
                42 U.S.C § 1983 and Title VII of the Civil Rights Act of 1964)

122.   Plaintiff repeats and re-alleges each and every allegation contained herein.

123.   By reason of the foregoing, the Defendants have unlawfully discriminated against

       Plaintiff as concerns his terms, conditions and privileges of employment, in that

       Defendants have created a hostile work environment, subjected Plaintiff to an atmosphere

       of adverse acts, and treated him disparately, because of Plaintiff’s religion and good-faith

       opposition to discriminatory practices.

124.   These acts by Defendant DOE are in violation of Title VII of the Civil Rights Act of

       1964, as amended, and the Equal Protection Cause of the United States Constitution.




                                                 24
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 25 of 28




125.   These acts by Defendant Collins, Defendant Giuliani, and Defendant Dalrymple are in

       violation of 42 U.S.C § 1983.

126.   These acts by the Defendants are in violation of the New York State Human Rights Law

       (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

                               THIRD CAUSE OF ACTION
                          (Hostile Work Environment in violation of
                 42 U.S.C § 1983 and Title VII of the Civil Rights Act of 1964)

127.   Plaintiff repeats and re-alleges each and every allegation contained herein.

128.   By reason of the foregoing, the Defendants have unlawfully discriminated against

       Plaintiff by subjecting him to a hostile work environment. This hostile environment was

       evidenced by the fact that Plaintiff was subjected to repeated harassment, retaliation and

       religious taunts. This toxic atmosphere continued for years despite Plaintiff’s repeated

       complaints and requested assistance.

129.   This hostile work environment was severe and pervasive enough to interfere with the

       terms and conditions of Plaintiff’s employment.

130.   Defendants subjected Plaintiff to continuous harassment for no other reason but for

       Plaintiff being the only practicing Orthodox Jewish within the P369@P67K organization.

131.   The hostility was both subjectively and objectively offensive enough to put Defendant

       DOE on notice that remedial action was required and were done in violation of Title VII

       of the Civil Rights Act of 1964, as amended, and the Equal Protection Cause of the

       United States Constitution.

132.   These acts by Defendant Collins, Defendant Giuliani, and Defendant Dalrymple are in

       violation of 42 U.S.C § 1983.




                                                25
       Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 26 of 28




133.   These acts by the Defendants are in violation of the New York State Human Rights Law

       (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

                               FOURTH CAUSE OF ACTION
                    (Violation of the First Amendment Right to Free Speech)

134.   Plaintiff repeats and re-alleges each and every allegation contained herein.

135.   By reason of the foregoing, Defendants have unlawfully discrimination and retaliated

       against Plaintiff as concerns to his terms, conditions and privileges of employment, in

       that Defendants created a hostile work environment, subjected Plaintiff to an atmosphere

       of adverse acts, and treated him disparately because Plaintiff spoke on matters of public

       concerns as to the well-being of his students. These acts by Defendants are in violation of

       Plaintiff’s rights to free speech as guaranteed under the First Amended to the United

       States Constitution.

136.   As a direct result of Defendants’ violation of Plaintiff’s First Amendment rights to

       freedom of speech, as alleged herein above, Plaintiff has suffered damages, which are set

       forth more fully below.

137.   These acts by the Defendants are in violation of the New York State Human Rights Law

       (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

                                 FIFTH CAUSE OF ACTION
   (Retaliation in violation of 42 U.S.C § 1983 and Title VII of the Civil Rights Act of 1964)

138.   Plaintiff repeats and re-alleges each and every allegation contained herein.

139.   As a direct result of Defendants’ retaliation against Plaintiff, as alleged herein above,

       Plaintiff has suffered damages, which are set forth more fully below.




                                                 26
        Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 27 of 28




140.   These acts by Defendant DOE as set forth herein constitute retaliation and against

       Plaintiff and are in violation of Title VII of the Civil Rights Act of 1964, as amended, and

       the Equal Protection Cause of the United States Constitution.

141.   These acts by Defendant Collins, Defendant Giuliani, and Defendant Dalrymple as set

       forth herein constitute retaliation and are in violation of 42 U.S.C § 1983.

142.   These acts by the Defendants are in violation of the New York State Human Rights Law

       (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

   WHEREFORE, the Plaintiff demands Judgement against the Defendants for all

compensatory, emotional, psychological and punitive damages, lost compensation, front pay,

back pay, liquidated damages, injunction relief, and any other damages permitted by law

pursuant to the above referenced causes of action. It is respectfully requested that the Court grant

the Plaintiff any other relief to which he is entitled, including but not limited to:

   1. Awarding attorneys’ fees and the costs and disbursements of this action.

   2. Granting such other and further relief that to the Court seems just and proper.

Further, Plaintiff demands a trial by jury.

Dated: Mineola, New York
July 1, 2021



                                                       RAISER AND KENNIFF, P.C.
                                                       Attorneys for Plaintiff
                                                       300 Old Country Rd, Suite 351
                                                       Mineola, New York 11501
                                                       (516) 742-7600

                                                       ____________________________
                                                       Anthony J. Colleluori




                                                  27
Case 1:21-cv-02281-MKV Document 33 Filed 07/06/21 Page 28 of 28
